    Case 1:19-mc-00145-TSC Document 267 Filed 09/20/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                       )
In the Matter of the                   )
Federal Bureau of Prisons’ Execution   )
Protocol Cases,                        )
                                       )
LEAD CASE: Roane et al. v. Barr        )     Case No. 1:19-mc-0145 (TSC)
                                       )
                                       )
THIS DOCUMENT RELATES TO:              )
LeCroy v. Barr et al., 1:20-cv-2481    )
____________________________________)

                                NOTICE OF APPEAL

     NOW COMES Plaintiff William LeCroy, by and through undersigned counsel, and

notices this appeal from the District Court’s Order (ECF 264) denying his emergency

motion for a preliminary injunction and emergency motion for an expedited hearing thereon.

       Dated: September 20, 2020             Respectfully submitted,

                                             ___/s/ Gregory S. Smith______________
                                             Gregory S. Smith (DC Bar #472802)
                                             Law Offices of Gregory S. Smith
                                             913 East Capitol Street, S.E.
                                             Washington, D.C. 20003
                                             Telephone: (202) 460-3381
                                             Email: gregsmithlaw@verizon.net

                                             ___/s/ John R. Martin ______________
                                             John R. Martin (pro hac vice granted)
                                             Martin Brothers P.C.
                                             1099 St. Louis Place
                                             Atlanta, GA 30306
                                             Telephone: (404) 433-7446
                                             Email: jack@martinbroslaw.com
                                             Attorneys for Plaintiff William LeCroy




                                            1
    Case 1:19-mc-00145-TSC Document 267 Filed 09/20/20 Page 2 of 2




                             CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document is being served upon all

counsel of record through this Court’s Electronic Case Filing (ECF) system.

       This 20th day of September 2020.

                                            _/s/ Gregory S. Smith_________
                                            Gregory S. Smith
                                            gregsmithlaw@verizon.net




                                            2
